EXHIBIT Oppenheimer & Co. 20th Annual HealthcareConference November 3, 2009 2 Statements made in this presentation may contain "forward-looking" information (as defined in the Private Securities Litigation ReformAct of 1995), such as forecasts of future financial performance.Such statements involve risks and uncertainties and are subject tochange at any time. Factors that could cause actual results to differ are identified in the public filings made by the company with theSecurities and Exchange Commission and include changes in Medicare and Medicaid reimbursements; our ability to maintain theoccupancy rates and payor mix at our long-term care centers; potential liability for losses not covered by, or in excess of, ourinsurance; the effects of government regulations and investigations; the significant amount of our indebtedness, covenants in our debtagreements that may restrict our activities and our ability to incur more indebtedness; increasing labor costs and the shortage ofqualified healthcare personnel; the impact of current economic conditions on our liquidity and results of operations; and our ability toreceive increases in reimbursement rates from government payors to cover increased costs. More information on factors that couldaffect our business and financial results are included in our public filings made with the Securities and Exchange Commission,including our Annual Report on Form 10-K and Quarterly Reports on Forms 10-Q, copies of which are available on Sun’s web site,www.sunh.com. The forward-looking statements involve known and unknown risks, uncertainties and other factors that are, in some cases, beyond ourcontrol.We caution that any forward-looking statements made by us are not guarantees of future performance.We disclaim anyobligation to update any such factors or to announce publicly the results of any revisions to any of the forward-looking statements toreflect future events or developments. Furthermore, references to non-GAAP financial information and pro forma, normalized data contained herein are reconciled tocomparable GAAP financial information in our earnings release dated October 27, 2009, which is available on our website atwww.sunh.com and has been filed with the SEC in an 8-K.Any documents filed by Sun with the SEC may be obtained free of charge atthe SEC’s web site at www.sec.gov.In addition, investors and stockholders of Sun may obtain free copies of the documents filed withthe SEC by contacting the Investor Relations Department of Sun at (505) 468-2341 (TDD users, please call (505) 468-4458) or by sendinga written request to Investor Relations, Sun Healthcare Group, Inc., 101 Sun Avenue NE, Albuquerque, NM 87109. You may also readand copy any reports, statements, and other information filed by Sun with the SEC at the SEC public reference room at Room 1580, 100F Street, N.E., Washington, D.C. 20549. Please call the SEC at (800) SEC- 0330 or visit the SEC’s web site for further information. References to “Sun” refer to Sun Healthcare Group, Inc. and its subsidiaries. Forward-Looking Statements 3 Investment Highlights •Solid balance sheet with leverage reducing every quarter •The economy does not change the need for post-acute services •Part of the solution to lowering healthcare costs •Attractive industry fundamentals and reimbursement outlook •Nationally diversified portfolio of facilities •Focus on high-acuity patients •Strong financial performance •Robust cash flow •Proven and experienced management team 4 Private Payand Other Skilled
